Case 1:20-cv-04844-NGG-CLP Document 26 Filed 10/14/20 Page 1 of 2 PageID #: 715




                                                                                      Randy M. Mastro
                                                                                      Direct: +1 212.351.3825
  October 14, 2020                                                                    Fax: +1 212.351.5219
                                                                                      RMastro@gibsondunn.com

  VIA ECF

  Hon. Nicholas G. Garaufis
  United States District Judge
  United States Courthouse, Room 1426 S
  225 Cadman Plaza East
  Brooklyn, NY 11201

  Re:    The Roman Catholic Diocese of Brooklyn, New York v. Cuomo, No. 1:20-cv-4844

  Dear Judge Garaufis:

  I respectfully write as counsel for Plaintiff The Roman Catholic Diocese of Brooklyn, New
  York, regarding the Governor’s letter, advising that Byron Backenson, a witness who has not
  submitted a declaration in this case—and not the Governor’s lead declarant, Debra S. Blog—
  will be called to testify during the evidentiary hearing in this matter. See Dkt. No. 23.
  Because the Governor’s counsel declined to meet and confer to come to some agreement
  about the witnesses to be called in this action, we learned of this after 4 p.m. today.

  On Sunday, October 11, 2020, this Court scheduled the evidentiary hearing in this matter for
  Thursday, October 15 at 2:00 p.m. and directed the Governor to file his opposition papers
  two days later on October 13 at 4:00 p.m. On October 13, at 5:14 p.m., the Governor filed a
  declaration from Dr. Debra S. Blog of the New York State Department of Health, as well as
  some 36 exhibits—spanning 200 pages—to that declaration. Dkt. Nos. 20-20-37. When the
  Governor chose Dr. Blog to serve as his sole supporting declarant in this action, the
  Governor knew well the scheduled time and date of the evidentiary hearing.

  The Governor’s belated decision to call not Dr. Blog but, rather, Mr. Backenson, who is also
  at the Department of Health, puts both Plaintiff and the Court at a disadvantage. The
  Governor could have called Dr. Blog or, alternatively, could have had Mr. Backenson serve
  as a declarant. Instead, the Governor chose to offer into evidence Dr. Blog’s near-30 page
  declaration (along with hundreds of pages of accompanying exhibits)—evidence about which
  Plaintiff has the right to cross-examine her—and a new witness whose knowledge of and
  involvement in this case is entirely unknown to Plaintiff or the Court.

  Given the Governor’s decision not to call his lead witness in this case, Plaintiff respectfully
  requests that the Governor not be able to call Mr. Backenson as a last-minute surprise
  witness, the content of whose testimony is unknown since he gave no prior sworn statement
  in this action. Either Dr. Blog should have to testify, or else her declaration and the exhibits
  attached to it should be stricken from the record. The Governor will bear the ultimate burden
  of proving his restrictions on “Houses of Worship” are narrowly tailored to serve a
  compelling governmental interest. He should not be permitted to hide his only declarant
Case 1:20-cv-04844-NGG-CLP Document 26 Filed 10/14/20 Page 2 of 2 PageID #: 716




  October 14, 2020
  Page 2


  from the crucible of cross examination and instead substitute in someone else whose
  testimony remains a mystery. That’s trial by ambush, and this Court should have none of it.

  We thank the Court for its consideration of this matter.

  Respectfully,

  /s/ Randy M. Mastro
  Randy M. Mastro

  cc: Counsel for Defendant (via ECF)
